In the

    United States Court of Appeals
               For the Seventh Circuit
                  ____________________ 
 
No. 14‐2153 
MISO TRANSMISSION OWNERS, et al., 
                                                 Petitioners, 
                             v.

FEDERAL ENERGY REGULATORY COMMISSION, et al., 
                                                 Respondent. 
                _________________________ 
 
No. 14‐2533 
LSP TRANSMISSION HOLDINGS, LLC, et al., 
                                                 Petitioners, 
                             v.

FEDERAL ENERGY REGULATORY COMMISSION, et al., 
                                              Respondents. 
               ___________________________ 
                                                              
No. 15‐1316 
LSP TRANSMISSION HOLDINGS, LLC, et al., 
                                                 Petitioners, 
                             v.
2                                      Nos. 14‐2153, 14‐2533, 15‐1316 


FEDERAL ENERGY REGULATORY COMMISSION, et al., 
                                                           Respondents. 
                                                                        
                     __________________________ 
 
                     Petitions for Review of Orders of the 
                   Federal Energy Regulatory Commission. 
     Nos. ER13‐187‐000, ER13‐187‐001, ER13‐187‐002, ER13‐187‐003, ER13‐
    187‐004, ER13‐186‐000, ER13‐186‐001, ER13‐89‐000, ER13‐101‐000, ER13‐
                      101‐001, ER13‐84‐000, ER13‐95‐000 
                         ____________________ 

         ARGUED FEBRUARY 8, 2016 — DECIDED APRIL 6, 2016 
                     ____________________ 

   Before  POSNER,  EASTERBROOK,  and  HAMILTON,  Circuit 
Judges. 
     POSNER, Circuit Judge. We have consolidated for decision 
three closely related cases challenging rulings by the Federal 
Energy Regulatory Commission. All involve what are called 
“rights  of  first  refusal,”  which  in  the  present  context  mean 
rights  to  have  a  first  crack  at  constructing  an  electricity 
transmission  project—that  is,  having  the  opportunity  to 
build it without having to face competition from other firms 
that  might  also  like  to  build  it.  The  electrical  companies  in‐
volved in these cases are all members or potential members 
of  the  vast  Regional  Transmission  Organization  called  MI‐
SO,  an  acronym  for  Midcontinent  Independent  System  Op‐
erator. MISO monitors and manages the electricity transmis‐
sion  grid  in  its  region  (which  embraces  a  number  of  mid‐
western and southern states, plus the Canadian province of 
Manitoba, all as shown in the map below), by balancing the 
Nos. 14‐2153, 14‐2533, 15‐1316                                   3 


load so that lines don’t carry too much (or too little) power, 
making  sure  that  the  power  can  be  delivered  without  trip‐
ping  safeguards  that  block  damage  to  other  lines,  setting 
competitive  prices  for  transmission  services,  and  planning 
and supervising the expansion of the electrical transmission 
system  throughout  its  vast  region.  See,  e.g.,  “Midcontinent 
Independent  System  Operator,”  https://en.wikipedia.org/
wiki/Midcontinent_Independent_System_Operator  (visited 
March 31, 2016, as were the other websites cited in this opin‐
ion). 
    




                                                    
    
    Regional  Transmission  Organizations,  such  as  MISO, 
emerged because transmitting the right amounts of electrici‐
ty to the right places to serve consumers requires coordinat‐
ing  transmission  throughout  a  region,  and  an  independent 
system operator can coordinate the transmission system in a 
way  that  among  other  things  promotes  competition  among 
the producers of electrical power. Federal Energy Regulatory 
Commission, “Energy Primer:  A  Handbook of Energy  Mar‐
ket  Basics”  40,  47,  58–61  (November  2015),  www.ferc.gov/
market‐oversight/guide/energy‐primer.pdf; Illinois Commerce 
4                                   Nos. 14‐2153, 14‐2533, 15‐1316 


Commission v. FERC, 721 F.3d 764, 769–70 (7th Cir. 2013). In 
addition to the functions performed by MISO that we’ve al‐
ready  mentioned,  its  control  over  all  network  transmission 
facilities  in  its  region  enables  it  to  provide  open‐access 
transmission  service,  allocate  transmission  revenues,  and 
maintain  system  security.  Midwest  Independent  Transmission 
System Operator, Inc., 84 FERC ¶ 61231 at p. 62139. 
     Until 2011, if MISO decided that another transmission fa‐
cility  was  needed  in  some  part  of  its  domain  the  MISO 
member  that  served  the  local  area  in  which  the  facility 
would be built had the first crack at building it. The reason 
was that the contract among the MISO transmission owners 
contained  a right of first refusal. But that  year  FERC  issued 
Order No. 1000, requiring transmission providers to partici‐
pate  in  regional  transmission  planning  intended  to  identify 
worthwhile projects, and to allocate the costs of the projects 
to  the  parts  of  the  region  that  would  benefit  the  most  from 
the  projects.  To  facilitate  the  implementation  of  such  plan‐
ning  the  order  directed  the  transmission  providers  “to  re‐
move  provisions  from  [FERC]  jurisdictional  tariffs  and 
agreements  that  grant  incumbent  transmission  providers  a 
federal  right  of  first  refusal  to  construct  transmission  facili‐
ties selected in a regional transmission plan for purposes of 
cost  allocation.”  Transmission  Planning  &  Cost  Allocation  by 
Transmission  Owning  &  Operating  Public  Utilities,  Order  No. 
1000, 136 FERC ¶ 61051 at P 253, 76 Fed. Reg. 49,842, 49,885. 
   Granting  a  right  of  first  refusal  to  build  a  project  makes 
sense  when  the  grantee  clearly  is  best  suited  to  build  it,  so 
that it would be a waste of time to invite and conduct com‐
petitive bidding. Apparently that used to be the situation in 
what  is  now  MISO’s  region,  but  by  2011  FERC  was  con‐
Nos. 14‐2153, 14‐2533, 15‐1316                                        5 


vinced  that  competition  among  firms  for  the  right  to  build 
transmission  facilities  would  result  in  lower  rates  to  con‐
sumers of electricity. There would be a low bidder, and the 
lower his bid and therefore (in all likelihood) the cost of the 
facility  he  built,  the  lower  would  be  the  rates  charged  con‐
sumers  of  the  electricity  transmitted  by  the  facility.  In  con‐
trast, when the local  firm has a right  of first refusal  an out‐
sider will have little incentive to explore the need for a new 
transmission  facility  because  the  local  firm  would  be  likely 
to  say to the outsider (sotto voce)  “thank you very much for 
identifying, at no cost to me, a lucrative opportunity for me 
to exploit,” and thus the outsider would be unable to recoup 
the cost of his research into the need for the new facility. See 
Order  No.  1000,  supra,  136  FERC  ¶ 61051  at  P  257;  see  also 
South  Carolina  Public  Service  Authority  v.  FERC,  762  F.3d  41, 
72 (D.C. Cir. 2014). 
     No one likes to be competed against. A firm blessed with 
a  right  of  first  refusal  can  by  exercising  its  option  exclude 
competition with it, in this instance competition in building 
a  new  transmission  facility.  So  naturally  members  of  MISO 
in  areas  in  need  of  additional  facilities  oppose  Order  No. 
1000.  They  want  to  retain  their  right  of  first  refusal—they 
don’t want to have to bid down the prices at which they will 
build  new  facilities  in  order  to  remain  competitive.  And  so 
while legal challenges to the order eliminating rights of first 
refusal  have  already  failed,  see  South  Carolina  Public  Service 
Authority v. FERC, supra, 762 F.3d at 48–49, 72–82, the MISO 
transmission  owners  are  trying  to  prevent  the  order  from 
applying  to  them  by  arguing  that  FERC  must  presume  that 
their contractual right of first refusal is reasonable. 
6                                   Nos. 14‐2153, 14‐2533, 15‐1316 


    But why? The owners have made  no effort  to show  that 
the  right is in the public interest. Neither in  their briefs  nor 
at oral argument were they able to articulate any benefit that 
such  a  right  would  (with  limited  exceptions  discussed  later 
in this opinion) confer on consumers of electricity or on soci‐
ety as a whole under current conditions. Counsel did say at 
oral  argument  that  MISO  benefits  consumers  and  that  the 
transmission  owners  would  not  have  formed  it  without  a 
right of first refusal, but didn’t say that MISO is likely to fall 
apart as a consequence of the repeal of the right. Although it 
originated as a contract right based on arms’‐length negotia‐
tions among the companies that joined MISO and was thus a 
right  created  by  contract,  contract  rights  are  not  sacred,  es‐
pecially when they curtail competition. Until Order No. 1000 
was  promulgated,  every  member  of  MISO  had  a  protected 
monopoly, created by the right of first refusal, regarding the 
construction of new facilities in its service area. That created 
a potential for higher rates to consumers of electricity than if 
competition  to  create  transmission  facilities  in  transmission 
companies’  service  areas  was  allowed,  as  FERC  decreed  in 
its order. 
    The  MISO  transmission  owners  tell  us  that  granting 
rights of first refusal was intended not to curtail competition 
but to recognize that “competition in transmission develop‐
ment  was  not  contemplated”  and  therefore  the  purpose  of 
the  relevant  section  was  simply  to  allow  MISO  to  require 
transmission  owners  to  build  needed  facilities  in  their  ser‐
vice areas. But that makes no sense. Had there been no inten‐
tion or expectation of competition, there would have been no 
need  for  a  right  of  first  refusal.  A  market  that  can  support 
only  one  firm  because  conditions  of  supply  and  demand 
leave room for no more—what is called a “natural monopo‐
Nos. 14‐2153, 14‐2533, 15‐1316                                       7 


ly”—has no need for a right of first refusal. Such a right im‐
plies  a  possibility  of  entry  (why  otherwise  create  such  a 
right?)—in other words room for an additional firm or firms, 
yet the right enables the incumbent firm to ward off entry. 
    An  amicus  curiae  brief  filed  by  three  electrical‐
transmission companies in support of FERC’s abrogation of 
the  right  of  first  refusal  asserts  without  contradiction  that 
competition  unless  blocked  by  the  right  is  feasible  under 
current industry conditions. MISO counters weakly that the 
parties  to  the  1998  contract  were  “sophisticated.”  No 
doubt—sophisticated enough to understand the benefits of a 
contract that would give each party protection against com‐
petition in the creation of new facilities. Their sophistication 
could be counted on to lead them to protect their own inter‐
ests, not those of potential new entrants. 
    MISO explains that the right of first refusal was “negoti‐
ated  to ensure  that Transmission Owners  [belonging  to MI‐
SO] were obligated to construct transmission facilities identi‐
fied  by  the  MISO  planning  process.”  But  now  that  there  is 
competition to construct such facilities, MISO has only to de‐
cide  where  the  new  facilities  should  be  built,  for  the  trans‐
mission companies will be quick to compete to be selected to 
build  them.  As  FERC  said  in  its  March  22,  2013,  Order  on 
Compliance  Filings  and  Tariff  Revisions,  “the  negotiation 
that led to the provisions at issue here [was] among parties 
with  the  same  interest,  namely,  protecting  themselves  from 
competition  in  transmission  development.”  Midwest  Independent 
Transmission System Operator, Inc., et al., 142 FERC ¶ 61,215 at 
P 183 (emphasis added). 
    Not that competition is an unmixed blessing. It can result 
in  costly  duplication,  and  in  politicking  aimed  at  courting 
8                                       Nos. 14‐2153, 14‐2533, 15‐1316 


favor with MISO or FERC or for that matter Congress. But if 
there  are  indeed  good  things  to  be  said  about  the  rights  of 
first  refusal  claimed  by  the  petitioners,  they  are  not  said  in 
any  of  the  voluminous  filings  in  this  case.  Instead  the  peti‐
tioners  fall  back  on  precedent,  specifically  the  Supreme 
Court’s  companion  decisions  in  United  Gas  Pipe  Line  Co.  v. 
Mobile Gas Service Corp., 350 U.S. 332 (1956), and Federal Pow‐
er  Commission  v.  Sierra  Pacific  Power  Co.,  350  U.S  348  (1956). 
Only the second involves electricity, however, and since ana‐
lytically  the  two  cases  are  Siamese  twins  (joint  creators  of 
what is called the “Mobile‐Sierra doctrine”) we can limit our 
attention to the electricity case, Sierra. 
    A public utility that had made a contract to supply elec‐
tric power to a company that would distribute it to consum‐
ers later filed a new, higher tariff rate with the Federal Pow‐
er  Commission  (the  predecessor  to  FERC)  without  the  dis‐
tributor’s consent. The Commission found the new rate rea‐
sonable and therefore accepted it, remarking that the old rate 
had  been  too  low  to  give  the  utility  a  fair  return  and  was 
therefore “unreasonably low” within the meaning of section 
206 of the Federal Power Act. The Supreme Court reversed, 
holding that while the Commission couldn’t require a public 
utility  to  charge  a  rate  that  would  produce  less  than  a  fair 
return, “it does not follow that the public utility may not it‐
self  agree  by  contract  to  a  rate  affording  less  than  a  fair  re‐
turn  or  that,  if  it  does  so,  it  is  entitled  to  be  relieved  of  its 
improvident bargain. In such circumstances the sole concern 
of the Commission would seem to be whether the rate is so 
low  as  to  adversely  affect  the  public  interest—as  where  it 
might impair the financial ability of the public utility to con‐
tinue  its  service,  cast  upon  other  consumers  an  excessive 
burden,  or be  unduly discriminatory.” 350  U.S.  at 355  (cita‐
Nos. 14‐2153, 14‐2533, 15‐1316                                         9 


tion  omitted);  see  also  Morgan  Stanley  Capital  Group  Inc.  v. 
Public Utility District No. 1 of Snohomish County, 554 U.S. 527, 
545–46 (2008). 
    In  other  words,  if  a  power  company  makes  a  contract 
that turns out to be disadvantageous to it but does no harm 
to the broader public, a regulatory commission has no busi‐
ness  bailing  the  company  out.  It’s  a  big  boy;  it  took  a  risk; 
the risk materialized; but the adverse consequences are con‐
tained, they do not ramify, so there is no occasion for regula‐
tory  intervention.  That  was  Sierra,  interpreting  the  Federal 
Power Act in a case in which the parties brought adverse in‐
terests  to  the  table  and  their  contract  could  be  assumed  to 
have  split  the  difference.  That’s  different  from  a  contract  in 
which  the  parties  are  seeking  to  protect  themselves  from 
competition  from  third  parties  (cartels  are  the  classic  exam‐
ple of such contracts). In summary, FERC’s abrogation of the 
right  of  first  refusal  in  the  MISO  Transmission  Owners 
Agreement was lawful. 
     Our second case concerns what are called “baseline relia‐
bility projects.” These are projects the sole purpose of which 
is  to  solve  problems  of  reliability  in  electrical  transmission. 
FERC  has  allowed  the  transmission  companies  that  MISO 
has authorized to build such projects in their respective ser‐
vice areas to retain a right of first refusal because the costs of 
such a project to consumers are limited to the service area of 
the  company  that  builds  the  project  rather  than  allocated 
across  an  entire  region.  Baseline  reliability  projects  differ 
from multi‐value projects, which are larger, have a regional 
focus, and benefit from regional cost sharing. 
   The petitioner in this second case, LSP, is a transmission 
company  that  would  like  to  compete  with  the  incumbent 
10                                  Nos. 14‐2153, 14‐2533, 15‐1316 


transmission companies to build baseline reliability projects. 
It can’t do so if an incumbent has a right of first refusal un‐
less  the  incumbent  decides  it’s  not  interested  in  building  a 
particular  such  project.  LSP  argues  that  FERC’s  decision  to 
allow this right of first refusal violates Order No. 1000. 
   FERC’s  justification  for  this  departure  from  the  order‘s 
emphasis  on promoting competition  is  the benefit,  which is 
surely  very  considerable,  of  a  quick  resolution  of  reliability 
problems. Delays will be inevitable if companies outside the 
service  area  are  permitted  to  bid  for  the  project,  since  com‐
petitive bidding takes time and may get bogged down in lit‐
igation. 
    LSP argues that by classifying baseline reliability projects 
as “local” FERC has exempted an entire type of transmission 
facility  from  regional  cost  sharing  and  the  accompanying 
prohibition  on  rights  of  first  refusal,  and  that  this  violates 
Order No. 1000. It’s true that FERC is not allowed to exempt 
all reliability projects from cost sharing, Order No. 1000, su‐
pra,  136  FERC  ¶ 61051  at  P  690,  but  it  can  exempt  some  as 
long  as  other types  of transmission projects that yield  relia‐
bility benefits, such as multi‐value projects, can be included 
in a regional plan for purposes of cost allocation.  
    LSP  admits  that  Order  No.  1000  does  not  prohibit  the 
grant  of  rights  of  first  refusal  to  transmission  facilities  “lo‐
cated  solely  within  a  public  utility  transmission  provider’s 
…  territory  …  that  [are]  not  selected  in  the  regional  trans‐
mission plan for the purposes of cost allocation.” 136 FERC 
¶ 61051 at P 63. But it objects when a baseline reliability pro‐
ject will span two or more pricing zones. It argues that such 
a  project  must  be  considered  regional  and  that  Order  No. 
1000 forbids allowing rights of first refusal for such projects. 
Nos. 14‐2153, 14‐2533, 15‐1316                                        11 


But  a  transmission  facility  is  not  regional  for  purposes  of 
cost allocation if all its costs are allocated to the pricing zone 
in which it is located. A right of first refusal would be prob‐
lematic therefore only if the benefits of a baseline reliability 
project were largely or entirely realized in pricing zones oth‐
er than the one in which the project was to be built. “FERC is 
not  authorized  to  approve  a  pricing  scheme  that  requires  a 
group of utilities to pay for facilities from which its members 
derive  no  benefits,  or  benefits  that  are  trivial  in  relation  to 
the  costs  sought  to  be  shifted  to  its  members.”  Illinois  Com‐
merce Commission v.  FERC,  576  F.3d 470,  476  (7th Cir. 2009). 
But FERC’s calculations suggest that the spillover of benefits 
to other zones is modest enough to make the local allocation 
of costs “roughly commensurate” with the allocation of ben‐
efits. Id. at 477. 
    We come to our third and final case, also brought by LSP, 
which wants to expand its operations in the MISO region. It 
challenges  three  obstacles  erected  by  FERC.  The  first  is  the 
commission’s approval of MISO’s refusal to base authoriza‐
tion of new projects exclusively or primarily on estimates of 
the  cost  of  building  transmission  facilities—estimates  that 
tend to be uncertain because of the complexity of such pro‐
jects. In deciding which company to authorize to build such 
a  project,  MISO  with  FERC’s  consent  considers  a  variety  of 
factors  that  include  the  project’s  design,  the  quality  of  its 
management, and management’s ability to complete the pro‐
ject within a reasonable time and with proper provision for 
dealing  with  future  outages  and  other  problems  that  beset 
electrical  transmission  systems.  Cost  estimates  are  consid‐
ered  too  but  are  not  necessarily  the  primary  factors.  The 
broader  criteria  employed  by  MISO  with  FERC’s  approval 
relate directly to efficiency, cost‐effectiveness, and reliability, 
12                                  Nos. 14‐2153, 14‐2533, 15‐1316 


all of which translate into lower rates for consumers. See 16 
U.S.C.  §§ 824d(e),  824e(a).  And  there  is  no  indication  that 
any of MISO’s criteria favor incumbent developers over non‐
incumbent ones who have demonstrated an equal  ability to 
execute a project effectively. 
     LSP  also  complains  about  FERC’s  having  decided  to  al‐
low MISO to include in its tariff a provision that allows it to 
honor  rights  of  first  refusal  created  by  state  and  local  law. 
Order No. 1000 terminated only federal rights of first refusal; 
it  did  not  “limit,  preempt,  or  otherwise  affect  state  or  local 
laws or regulations with respect to construction of transmis‐
sion  facilities.”  Order  No.  1000,  supra,  136  FERC  ¶ 61051  at 
P 227.  FERC  wanted  “to  avoid  intrusion  on  the  traditional 
role of the States” in regulating the siting and construction of 
transmission facilities. South Carolina Public Service Authority 
v. FERC, supra, 762 F.3d at 76.  
    That  was  a  proper  goal  even  though  LSP  has  cited  state 
laws  that  might  interfere  with  regional  transmission  devel‐
opment.  In  Minnesota,  for  example,  “an  incumbent  electric 
transmission  owner  has  the  right  to  construct,  own,  and 
maintain  an  electric  transmission  line  that  has  been  ap‐
proved  for  construction  in  a  federally  registered  planning 
authority transmission plan and connects to facilities owned 
by  that incumbent electric  transmission owner.” Minn. Stat. 
§ 216B.246.  When  a  regional  transmission  line  connects  to  a 
Minnesota  transmission  owner’s  facilities,  therefore,  outsid‐
ers are not allowed to compete to build that line if the Min‐
nesota transmission owner chooses to build it. 
   LSP further complains that even if one grants that FERC 
can  allow  a  state  law  to  give  an  incumbent  transmission 
company a right of first refusal, MISO should not be permit‐
Nos. 14‐2153, 14‐2533, 15‐1316                                        13 


ted  to exclude outsiders from competing.  But it  would be  a 
waste of time for MISO to conduct a protracted competitive 
bidding  and  evaluation  process  when  the  incumbent  trans‐
mission  company  has  a  right  of  first  refusal  conferred  by 
state law.  
    Closely related to state rights of first refusal are state em‐
inent‐domain laws, which are germane to the construction of 
electrical  transmission  facilities  because  transmission  lines 
require easements in order to be permitted to be built. FERC 
has  decided  that  “it  would  be  an  impermissible  barrier  to 
entry  to  require,  as  part  of  the  qualification  criteria  [for  de‐
termining  an  entity’s  eligibility  to  propose  a  transmission 
project for inclusion in the regional transmission plan], that a 
transmission developer demonstrate that it either has, or can 
obtain,  state  approvals  necessary  to  operate  in  a  state,  in‐
cluding … [conferral of] public utility status and the right to 
eminent domain.” Transmission Planning & Cost Allocation by 
Transmission  Owning  &  Operating  Public  Utilities,  Order  No. 
1000‐A,  139  FERC  ¶ 61132  at  P 441,  77  Fed.  Reg.  32,184, 
32,254. Thus FERC has not given MISO unlimited discretion 
to  invoke  state  law  when  determining  whether  a  non‐
incumbent is entitled to propose a project. 
    LSP’s  final  complaint  concerns  FERC’s  decision  to  treat 
the combined retail distribution service areas of the electrical 
company Entergy Corp. as a single market (or “footprint,” in 
the language of Order No. 1000‐A, supra, 139 FERC ¶ 61132 
at  P 429)  for  purposes  of  determining  whether  proposed 
transmission projects in Entergy’s market should be consid‐
ered  local  rather  than  regional,  even  though  Entergy  does 
business in Texas, Arkansas, Louisiana, and Mississippi and 
does so through separate operating companies in each state. 
14                                   Nos. 14‐2153, 14‐2533, 15‐1316 


Order No. 1000 eliminated federal rights of first refusal only 
for regional projects, not for local ones, as we know, yet the 
vast region covered by Entergy’s multiple operating compa‐
nies  hardly  complies  with  the  usual  understanding  of  “lo‐
cal.”  But  “local”  need  not  retain  its  usual  understanding 
when used to designate the service area of a giant electrical 
transmission entity. It is a relative term; New York City is a 
huge  city  yet  as  a  matter  of  scale  is  “local”  relative  to  New 
York  State,  or  to  the  Northeast.  Entergy’s  retail  distribution 
service territories can be said to be “local” for a different rea‐
son:  the  separate  operating  companies  actually  operate  as 
one and have so operated for more than fifty years. See Loui‐
siana  Public  Service  Commission  v.  FERC,  522  F.3d  378,  383 
(D.C. Cir. 2008). 
      To conclude, the petitions for review are 
                                                               DENIED.